Filed 3/16/22 P. v. Scott CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 THE PEOPLE,
             Plaintiff and Respondent,                                   A161008
 v.
 RALPH MANNING SCOTT,                                                    (Marin County
             Defendant and Appellant.                                    Super. Ct. No. SC207280A)


         This is an appeal from the trial court’s order finding defendant Ralph
Manning Scott mentally incompetent to stand trial and committing him to a
state hospital or treatment facility pursuant to Penal Code1 sections 1367 and
1370. Defendant contends the court and appointed experts improperly relied
on the “mere fact” of his mental illness and ignored his “demonstrated ability
to work and cooperate with his counsel” in finding him incompetent. (Initial
caps and boldface omitted.) We affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
         In December 2018, a complaint was filed charging defendant with
stalking then-Lieutenant Governor Gavin Newsom (count 1) and his sister
Hilary Newsom (count 2) in violation of section 646.9, subdivision (a). The


         1   Unless otherwise stated, all statutory citations herein are to the Penal
Code.


                                                               1
complaint further alleged defendant had one prior serious or violent felony
conviction (§§ 1170.12, subds. (a)–(d), 667, subds. (b)–(i)) and one prior prison
commitment (§ 667.5, subd. (b)).
      These charges stemmed from an incident on October 10, 2018, wherein
defendant took a taxi to Lieutenant Governor Newsom’s Marin County home
and lied to Newsom’s minor daughter to gain entry into the home.2
Specifically, defendant arrived with flowers on Lieutenant Governor
Newsom’s birthday and falsely told the child that he was the son of President
John F. Kennedy (hereinafter, JFK) and a friend of her father and
grandfather.
      At defendant’s request, the child led him into the home so that he could
find a photograph of JFK on the family’s computer. About 10 or 15 minutes
after his arrival and before leaving, defendant signed and wrote his phone
number on a birthday card for Lieutenant Governor Newsom.
      Later that day, the lieutenant governor’s sister Hilary Newsom called
the phone number written on the birthday card and spoke to defendant. She
determined defendant did not know her family but had researched them
extensively, which greatly upset her. The Newsom family thereafter had
defendant served with a temporary restraining order, which did not stop
defendant from repeatedly leaving voicemail messages for and sending letters
to family members, including Hilary Newsom and Lieutenant Governor
Newsom’s wife.
      On May 21, 2019, defendant pleaded not guilty to both counts and
denied the enhancement allegations.
      On June 6, 2019, the trial court suspended the proceedings pursuant to
section 1368 and appointed mental health experts, Jonathan French, Ph.D.,

      2   These facts are taken from the preliminary hearing transcript.


                                        2
and psychiatrist Zachary Torry, M.D., to evaluate defendant’s mental
competency to stand trial. These mental health experts interviewed
defendant and reviewed relevant medical and criminal records before
submitting their reports.3
      In his July 9, 2019 report, psychiatrist Dr. Torry diagnosed defendant
with “Delusional Disorder, Grandiose Type, Continuous.” (Boldface omitted.)
Dr. Torry noted defendant’s “understanding of the charges that he is facing
and his incarceration stem from a complex delusional belief system. He
expressed his belief that his arrest was ‘a setup’ and ‘a ruse’ because those in
law enforcement now ‘connected the dots’ and believed that he is ‘JFK’s son.’ ”
Further, defendant “believes that there will be no trial because of the dangers
of exposing that JFK’s son has been arrested.” According to Dr. Torry, while
defendant demonstrated “a coherent and rational understanding of the
possible verdicts, the potential consequences of his charges, the roles of
courtroom personnel, and the trial process,” defendant’s delusions interfered
with his ability to understand “trial concepts” and to communicate with his
attorney in order to prepare a defense.
      Dr. French issued a report on July 12, 2019, provisionally diagnosing
defendant with: “Delusional disorder, grandiose type, multiple episodes[;]
[¶] Other specified personality disorder with antisocial, borderline, and
narcissistic features[;] [¶] (Rule out) mood disorder, not otherwise specified.”
Dr. French then opined that defendant’s pervasive delusional thinking,
including his preoccupation with “being John Kennedy’s love child,”


      3 Defendant has a lengthy criminal record dating to 1976 that includes
at least 52 arrests, 23 convictions (seven of which were felonies), and
numerous parole violations. Defendant has been found incompetent to stand
trial twice and hospitalized numerous times under Welfare and Institutions
Code section 5150.


                                        3
prevented him from “remain[ing] productively focused upon his case.” “[H]is
record indicates that he has been acting in this manner for more than 40
years, with virtually no indication that he is prepared to change his ways.”
Thus, “[n]ot only does Mr. Scott exhibition [sic] a flawed understanding of the
nature of these criminal proceedings, but he is fairly devoid of any capacity to
cooperate with counsel in a rational manner.”
      On July 16, 2019, defendant waived his right to a jury trial on the
competency issue and unsuccessfully moved the trial court to appoint a third
doctor. He also unsuccessfully moved to remove his attorney under People v.
Marsden (1970) 2 Cal.3d 118.
      In January and March 2020, the trial court delayed trial due to the
COVID-19 pandemic and ordered updated reports on defendant’s
competency. The court also appointed another psychiatrist, Omri
Berger, M.D., to examine him.4
      Dr. Torry submitted his second report on February 18, 2020, after
reevaluating defendant. This time, Dr. Torry opined that defendant was
competent to stand trial, explaining: “The severity of Mr. Scott’s charges and
his psychiatric history make this a complex case. Mr. Scott operates under a
grandiose delusional belief system that can impair his thinking and decision-
making. Based on this, I had previously opined that his delusions impaired
his ability to proceed with trial. However, at this time, I opine that the
impact from his delusions does not currently interfere with his ability to
understand the nature of the criminal proceedings or his ability to rationally
assist counsel in the conduct of a defense.” Among other things, defendant
“demonstrated a sufficient understanding of the nature and purpose of the


      4By that time, Dr. French was no longer performing forensic
evaluations.


                                       4
criminal proceedings. He exhibited a coherent and rational understanding of
the possible verdicts, the potential consequences of his charges, the roles of
courtroom personnel, and the trial process. There was no evidence of
delusional thinking or disorganized or psychotic process while discussing the
trial fundamentals. He expressed a belief that he would get a fair trial.”
      Dr. Berger drew the opposite conclusion in his March 11, 2020 report.
Finding defendant incompetent to stand trial, Dr. Berger diagnosed him with
“Delusional Disorder, Grandiose Type, Continuous,” and “Bipolar I Disorder.”
(Underscoring omitted.) Similarly to his colleagues, Dr. Berger emphasized
defendant’s persistent, grandiose, and delusional thinking regarding his
parentage (which defendant believed would keep him out of prison) and his
lack of insight into his mental illness and its role in his crimes. While
defendant appeared to understand the legal process (including his charges,
plea options, and potential penalties), his mental state precluded him from
making rational and informed decisions regarding his case and undermined
his ability to rationally communicate with and assist counsel.
      At a status hearing on May 20, 2020, the court set the matter for trial
on June 17, 2020, and ordered updated reports from Dr. Torry and
Dr. Berger. Dr. Berger submitted his updated report on June 12, 2020, after
reexamining defendant on June 2, 2020. Dr. Berger confirmed his opinion
that defendant was not competent to stand trial. Dr. Berger opined that
defendant continued to meet the diagnostic criteria for delusional disorder,
grandiose type, continuous, and bipolar I disorder. As before, defendant
demonstrated an adequate understanding of the legal proceedings, but due to
his psychotic and manic symptoms he still lacked the capacity to rationally
cooperate with and assist counsel. Dr. Berger emphasized that defendant
continued to express “grandiose delusional beliefs in discussions of his alleged



                                       5
offenses, defense strategies, and his appraisal of the likelihood of prevailing
at trial.” Dr. Berger was also concerned because defendant told him, “ ‘I am
going to get a new attorney. He has gone backwards in time. He cannot be
my attorney because I filed a claim against the county. It’s called conflict-of-
interest because you can’t be represented by someone who you are suing . . . I
am suing the attorney via the county, because the county pays my attorney.
They raised my bail because of his negligence.’ ” (Sic.)
      Dr. Torry submitted his new report on June 30, 2020, after
reexamining defendant. Similarly to Dr. Berger, Dr. Torry diagnosed
defendant with “Delusional Disorder, Grandiose, Continuous.” (Boldface
omitted.) Nonetheless, Dr. Torry found defendant competent to stand trial,
explaining that he “operates under a grandiose delusional belief system
involving his belief that he is [JFK’s] illegitimate son, that Marilyn Monroe
and Joe DiMaggio raised him, and that he knew Gavin Newsom’s father
among other prominent figures. However, the impact from his delusions does
not interfere with his ability to understand the nature of the criminal
proceedings or to rationally assist counsel in the conduct of a defense.”
      A bench trial on defendant’s mental competency was held in the
summer of 2020. Drs. Berger and French testified for the prosecution, and
Dr. Torry testified for the defense. The reports of Dr. Berger and Dr. Torry
were also admitted into evidence.
      Adding to the opinions in his reports, Dr. Berger testified as to
defendant’s inability to handle the stress of trial. Defendant’s jail records
indicate he consistently exhibited mental illness symptoms while
incarcerated, including manic behavior, impulsivity, agitation and suicidal
ideations resulting in his placement on suicide watch. Dr. Berger opined that
defendant would exhibit similar symptoms if made to undergo trial, which



                                        6
would impair his ability to have rational and coherent discussions with his
counsel.
      Similarly, Dr. French testified defendant was “extremely variable,”
even in a controlled hospital setting, and would not be able to remain
competent for any length of time in a trial setting. While defendant has good
“moments,” his history demonstrates they are fleeting.
      Dr. Torry disagreed and opined that defendant pretended to be suicidal
in jail in order to get assistance from jail staff. Dr. Torry stood by his
opinions in the June 2020 report that defendant suffered from delusional
disorder that did not interfere with his ability to cooperate with counsel to
present a defense.
      Last, defendant’s trial attorney testified, confirming that he was able to
regularly communicate with defendant. The attorney acknowledged their
attorney–client relationship had been strained in the past but that it was
now repaired.
      On July 15, 2020, after taking the matter under submission, the trial
court found defendant incompetent to stand trial and on September 2, 2020,
ordered him committed to the State Department of State Hospitals pursuant
to section 1370. This timely appeal followed.
                                 DISCUSSION
      The sole issue on appeal is whether substantial evidence supports the
trial court’s determination under section 1367, subdivision (a)5 that



      5 Section 1367, subdivision (a) provides: “A person shall not be tried or
adjudged to punishment or have their probation, mandatory supervision,
postrelease community supervision, or parole revoked while that person is
mentally incompetent. A defendant is mentally incompetent for purposes of
this chapter if, as a result of a mental health disorder or developmental
disability, the defendant is unable to understand the nature of the criminal

                                        7
defendant, “as a result of a mental health disorder or developmental
disability, . . . is unable to understand the nature of the criminal proceedings
or to assist counsel in the conduct of a defense in a rational manner.”
      “A defendant is presumed competent unless the contrary is proven by a
preponderance of the evidence. (§ 1369, subd. (f); [citation].) On appeal, the
reviewing court determines whether substantial evidence, viewed in the light
most favorable to the verdict, supports the trial court’s finding. [Citation.]
‘Evidence is substantial if it is reasonable, credible and of solid value.’ ”
(People v. Lawley (2002) 27 Cal.4th 102, 131.)
      In reviewing the record for substantial evidence, appellate courts
generally give great deference to a trial court’s competency decision. “As we
have said: ‘ “An appellate court is in no position to appraise a defendant’s
conduct in the trial court as indicating insanity, a calculated attempt to feign
insanity and delay the proceedings, or sheer temper.” ’ ” (People v. Marshall
(1997) 15 Cal.4th 1, 33 [affirming trial court’s decision not to hold a second
hearing on defendant’s competency to stand trial]; accord, People v. Kaplan
(2007) 149 Cal.App.4th 372, 381–382.)
      In this case, the trial court confirmed before ruling that it had
considered each of the mental health experts’ evaluations and reevaluations,
the trial testimony, preliminary hearing evidence, jail records, and the court’s
personal observations and interactions with defendant. The court then found
defendant incompetent to stand trial for several reasons.
      First, the court noted that while Dr. Berger’s and Dr. Torry’s
reevaluations were just weeks apart, they described defendant’s presentation
quite differently. Most significant to our inquiry, Dr. Torry observed a


proceedings or to assist counsel in the conduct of a defense in a rational
manner.”


                                         8
respectful and collaborative relationship between defendant and his attorney
(Mr. Siroka).6 Yet, defendant told Dr. Berger that he had no confidence in
Mr. Siroka and intended to sue him for ineffective assistance. While
acknowledging it did not know the reason for defendant’s changed behavior,
the court found that it “demonstrate[d] the continuing instability of
Mr. Scott’s thinking and behavior. [¶] I personally observed times in the
courtroom when Mr. Scott is very cooperative and respectful. And other
times when he has addressed the Court that he’s completely
incomprehensible and there is absolutely no way to redirect him.”
      Second, the court found Dr. Berger’s opinions more persuasive than
Dr. Torry’s, explaining: “I found Dr. Berger’s opinions to be more compelling
because they appeared to me to be based on a much more thoughtful and
thorough analysis of Mr. Scott’s mental health and the information and
documents provided to him. I was uncomfortable with the degree to which
Dr. Torry appeared to be willing to defer to [defendant’s counsel’s] opinion
that Mr. Scott could rationally assist him with a defense. [¶] I don’t, in any
way, wish to minimize [counsel’s] views, which I do think are important and
deserve serious consideration. But the issue of competence is not a legal
issue. It is a medical, psychiatric determination . . . clearly beyond the
expertise of, at least, most attorneys.”
      Third, the court “was concerned with the way in which Dr. Torry
summarily dismissed the idea that Mr. Scott might also be suffering from
Bipolar 1 Disorder, as diagnosed by Dr. Berger. In fact, Mr. Scott has told
every evaluator to date that he had previously been diagnosed with Bipolar 2
Disorder, but that it didn’t fit him. Dr. Torry, essentially, relied upon self-
reports by Mr. Scott that he did have, did not have periods of mania or

      6   Attorney Siroka was present for Dr. Torry’s evaluation.


                                           9
inability to sleep or other manic depressive symptoms. But we know that
Mr. Scott denies any mental health problems at all and has no insight into
his mental health.” Further, although “Dr. Torry indicated during his
testimony that he had reviewed the jail mental health records, he made no
reference to anything that was contained in them. The mental health records
do confirm that, every month, Mr. Scott spends days in safety cells on suicide
watch. I know there’s been a suggestion that there’s some kind of secondary
game for him in doing that, but I think that also speaks to his lack of
rationality.”
      The court’s findings of incompetency under section 1367, subdivision (a)
are fully supported by the record. Without rehashing the evidence set forth
in detail ante, Dr. Berger, whose expertise is not in dispute, opined based on
two separate evaluations that notwithstanding defendant’s understanding of
the criminal process, defendant lacked the capacity to rationally cooperate
with counsel to prepare and present a defense due to his psychotic and manic
symptoms.
      At the hearing, Dr. French corroborated Dr. Berger’s opinion that the
stressful environment of a criminal trial would likely trigger defendant’s
mental illness symptoms. Dr. French opined that defendant was “extremely
variable,” even in a controlled hospital setting, and would not be able to
remain competent for the duration of trial.
      Defendant seeks to discredit these expert opinions, noting that
Dr. French, unlike Drs. Torry and Berger, failed to personally reevaluate
defendant before trial. In addition, defendant suggests the opinions of
Dr. French and Dr. Berger are fatally flawed because they conclude
defendant is incompetent to stand trial even though he understands the
nature of the criminal process.



                                       10
      We reject these arguments. The trial court appropriately weighed the
opinions of all of the mental health experts and, after doing so, credited
Dr. Berger’s and Dr. French’s opinions that defendant was mentally
incompetent over Dr. Torry’s contrary opinion.7 There is no basis on this
record to second-guess the court’s judgment. (People v. Mendoza (2016) 62
Cal.4th 856, 880–881 [testimony of one psychiatrist and a supporting lay
witness was sufficient evidence to find defendant competent, despite two
psychiatrists’ finding him incompetent]; People v. Blacksher (2011) 52 Cal.4th
769, 797 [trial court entitled to decide among conflicting psychiatrist
reports].) Indeed, it is well established that credible testimony from a single
expert constitutes substantial evidence. (People v. Ramos (2004) 34 Cal.4th
494, 507–508 [“ ‘the substantial-evidence test is satisfied’ ” where a treating
psychiatrist opines under oath that the defendant is incapable of assisting in
his or her defense or cooperating with counsel due to mental illness].)
      Moreover, the language of section 1367, subdivision (a) is clear: A
defendant is mentally incompetent to stand trial if, as a result of mental
illness, he or she is “unable to understand the nature of the criminal
proceedings or to assist counsel in the conduct of a defense in a rational
manner.” (Italics added.) Here, the trial court, based on the experts’
opinions, found true the latter (inability to assist counsel in a rational
matter) but not the former (inability to understand the nature of the




      7  Defendant cites People v. Koontz (2002) 27 Cal.4th 1041 for the
proposition that a defendant’s experience in the criminal justice system and
participation in his or her own defense “may belie a claim of incompetence.”
(Italics added.) We do not disagree. However, contrary to this case, not a
single psychiatrist opined that the defendant in Koontz was mentally
incompetent to stand trial. (See id. at pp. 1065–1066.)


                                        11
proceedings). In doing so, the court fully complied with the law. Accordingly,
the order of incompetency stands.
                                    DISPOSITION
       The trial court’s order finding defendant mentally incompetent to stand
trial and committing him to a state hospital or treatment facility is affirmed.



                                             _________________________
                                             Jackson, P. J.


WE CONCUR:


_________________________
Simons, J.


_________________________
Needham, J.




A161008/People v. Ralph Manning Scott




                                        12